     Case: 1:19-cv-00145-DAP Doc #: 77 Filed: 02/26/19 1 of 7. PageID #: 1625




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                        )
                                                      )     Case No. 1:19-cv-00145
            Plaintiff,                                )
                                                      )     Judge Dan Aaron Polster
            v.                                        )
                                                      )     Magistrate Judge Thomas M. Parker
 SOUTH UNIVERSITY OF OHIO, LLC et al.,                )
                                                      )     MOTION TO INTERVENE OF
            Defendants.                               )     THOMAS J. PERRELLI,
                                                      )     SETTLEMENT
                                                      )     ADMINISTRATOR

        Proposed intervenor Thomas J. Perrelli (the “Administrator”), Settlement Administrator

appointed by Consent Judgment in Kentucky v. Education Management Corporation, No. 15-CI-

1202 (Ky. Cir. Ct. Nov. 16, 2015) and related cases, hereby files this Motion seeking to intervene

as a party pursuant to Federal Rule of Civil Procedure 24. This motion is filed without objection

from the other parties.

            Defendant Dream Center Education Holdings, LLC (“DCEH”) is currently subject to

Consent Judgments with 40 state Attorneys General. Under those Consent Judgments, DCEH

must comply with a detailed set of consumer protection and related requirements and is under the

supervision of the Administrator, or monitor.

        The Administrator seeks to intervene because his substantial legal interest in monitoring

and promoting DCEH’s compliance with the Consent Judgment and his duty to protect DCEH

students from further abuses may be significantly impaired if he is unable to participate in these

proceedings. The Administrator has a vital interest in the subject matter of this proceeding and his

interest is not being adequately represented in this action by the existing parties.         If the



2737329.4
     Case: 1:19-cv-00145-DAP Doc #: 77 Filed: 02/26/19 2 of 7. PageID #: 1626



Administrator is unable to intervene, the disposition of this action may, as a practical matter, impair

or impede his ability to fulfill his duties to protect the interests of students under the Consent

Judgment.

       As is set forth more fully in the attached Memorandum in Support, which is incorporated

by reference herein, Administrator is entitled to intervene in this action as a matter of right under

Fed. R. Civ. P. 24(a)(2). Alternatively, Administrator respectfully requests that this Court permit

him to intervene under Fed. R. Civ. P. 24(b)(2).

 DATED: February 26, 2019                        Respectfully submitted,

                                                 s/Grant J. Keating
                                                 Grant J. Keating (#0079381)
                                                 Richard N. Selby, II (#0059996)
                                                 DWORKEN & BERNSTEIN CO., L.P.A.
                                                 60 South Park Place
                                                 Painesville, Ohio 44077
                                                 (440) 352-3391 | (440) 352-3469 Fax
                                                 Email: gkeating@dworkenlaw.com
                                                 rselby@dworkenlaw.com

                                                 Thomas J. Perrelli (appearing pro hac vice )
                                                 Jenner & Block LLP
                                                 1099 New York Avenue, NW
                                                 Washington, DC 20001
                                                 tperrelli@jenner.com
                                                 Telephone: (202) 639-6004
                                                 Facsimile: (202) 639-6066

                                                 Brian Hauck (appearing pro hac vice)
                                                 Jenner & Block LLP
                                                 633 West 5th Street
                                                 Suite 3600
                                                 Los Angeles, CA 90071
                                                 bhauck@jenner.com
                                                 Telephone: (213) 239-2244
                                                 Facsimile: (213) 239-5199

                                                 Attorneys for Proposed Intervenor
                                                 Thomas J. Perrelli, Settlement Administrator




                                                   2
     Case: 1:19-cv-00145-DAP Doc #: 77 Filed: 02/26/19 3 of 7. PageID #: 1627



             MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE

I.     INTRODUCTION

       Defendant Dream Center Education Holdings, LLC (“DCEH”) is currently subject to

Consent Judgments with 40 state Attorneys General. Under those Consent Judgments, DCEH

must comply with a detailed set of consumer protection and related requirements and is under the

supervision of a settlement administrator, or monitor.1 The Administrator is concerned that the

Receiver is not complying or will not comply with the Consent Judgments, and most immediately

with a requirement that as a result of conduct by DCEH over the last year, DCEH must refund

moneys to over a thousand students who may have been deceived by misleading statements by

DCEH regarding the accreditation status of two of its schools. The Administrator is required by

the Consent Judgment to ensure that DCEH fulfills a Corrective Action Plan for this Consent

Judgment violation.

       Prior to these receivership proceedings, the Administrator sought and received assurance

from DCEH that filings in this case would reflect the Company’s obligations under the Consent

Judgment and the Corrective Action Plan that is currently being developed. But because the filings

failed to address the Consent Judgment and implement any required Corrective Action Plans, the

Administrator must intervene in this proceeding to confirm that DCEH and the Receiver are

obligated to comply with the Consent Judgment and implement any Corrective Action Plans




1
  This filing is submitted on behalf of the Administrator, not on behalf of any Attorney General
party to the Consent Judgments. Further, “nothing in th[e] Consent Judgment limits the right of
the Attorneys General to conduct investigations or examinations or file suit for any violation of
applicable law, nor shall anything in the Consent Judgment be construed to limit the remedies
available to the Consent Judgment be construed to limit the remedies available to the Attorneys
General for any violation of applicable law that [wa]s not released by th[e] Consent Judgment.”
See Motion For Entry Of Order Clarifying Order Appointing Receiver attached hereto as Exhibit
“A” at Ex. A-2, Consent Judgment at ¶ 119.


                                                3
      Case: 1:19-cv-00145-DAP Doc #: 77 Filed: 02/26/19 4 of 7. PageID #: 1628



necessitated by violations thereof. Administrator therefore seeks leave to intervene and file a

Motion For Entry Of Order Clarifying Order Appointing Receiver, to make sure the Consent

Judgments are complied with. A copy of the Motion For Entry Of Order Clarifying Order

Appointing Receiver is attached hereto as Exhibit “A” and incorporated herein.

II.    ARGUMENT

       1.      The Administrator Is Entitled To Intervene In This Action As Of Right.

       Intervention should be granted to the Administrator as of right under Rule 24(a)(2). An

applicant for intervention under Rule 24(a)(2) must have an interest relating to the subject of the

action and must be situated such that “disposing of the action may as a practical matter impair or

impede the movant’s ability to protect that interest, unless existing parties adequately represent

that interest.” Fed. R.Civ. P. 24(a). The Sixth Circuit has a “rather expansive notion of the interest

sufficient to invoke intervention of right.” Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1245

(6th Cir. 1997). An applicant need meet only the “minimal” burden of showing “that the

impairment of its substantial legal interest is possible if intervention is denied.” Grutter v.

Bollinger, 188 F.3d 394, 399-400 (6th Cir. 1999) (quotation marks omitted); see also Davis v.

Lifetime Capital, Inc., 560 F. App’x 477, 496 (6th Cir. 2014) (holding that a proposed intervenor

who had the authority to control receivership assets did not need to have constitutional standing to

intervene). The requirement of inadequate representation is similarly forgiving. It is “satisfied if

the applicant shows that representation of his interest ‘may be’ inadequate; and the burden of

making that showing should be treated as minimal.” Trbovich v. United Mine Workers of Am.,

404 U.S. 528, 538 n.10 (1972). Thus, “[t]he proposed intervenor need show only that there is a

potential for inadequate representation.” Grutter, 188 F.3d at 400 (emphasis in original).

       The Administrator’s substantial legal interests in overseeing effective implementation of

the Consent Judgment and his duty to protect DCEH students from further abuses may be


                                                  4
     Case: 1:19-cv-00145-DAP Doc #: 77 Filed: 02/26/19 5 of 7. PageID #: 1629



significantly impaired if the Administrator is unable to participate in these proceedings. See

Grutter, 188 F.3d at 399-400.      Any disposition and management of DCEH assets during

receivership will directly affect the resources available to DCEH to meet its court-ordered

compliance obligations under the Consent Judgment. These obligations include the outstanding

Corrective Action Plan and the Consent Judgment’s general requirements to maintain certain

compliance infrastructure at DCEH or any successor entities. In particular, the Corrective Action

Plan arising from DCEH’s misrepresentations regarding the accreditation status of the Illinois and

Colorado Art Institutes is expected to require tuition reimbursement for those students who relied

on DCEH’s misrepresentations to their detriment. The Administrator must be able to participate

in the receivership proceedings in order to ensure the availability of resources to comply with the

Consent Judgment.

       No other party adequately represents these interests. Given the oversight relationship

between the Administrator and DCEH, there are “inherent inconsistencies between movants’

interests and those of” Defendants. See Linton ex rel. Arnold v. Comm’r of Health & Env’t, 973

F.2d 1311, 1319-20 (6th Cir. 1992). Although the Plaintiff here—a creditor—invoked protection

of DCEH students as basis to order receivership, only the Administrator has the legal mandate to

oversee DCEH’s compliance obligations to ensure the protection of students pursuant to the

Consent Judgment and on behalf of the Attorneys General. “An interest that is not represented at

all is surely not adequately represented, and intervention in that case must be allowed.” Grubbs v.

Norris, 870 F.2d 343, 347 (6th Cir.1989) (internal quotation marks omitted). Absent intervention

by the Administrator, the proceedings will include no party designated specifically to protect the

interests of students under the Consent Judgment.




                                                5
       Case: 1:19-cv-00145-DAP Doc #: 77 Filed: 02/26/19 6 of 7. PageID #: 1630



        2.     The Administrator May Also Intervene Permissively.

        For substantially the same reasons, the Administrator meets the standards for permissive

intervention under Rule 24(b). “To intervene permissively, a proposed intervenor must establish

that the motion for intervention is timely and alleges at least one common question of law or fact.

Once these two requirements are established, the district court must then balance undue delay and

prejudice to the original parties . . . and any other relevant factors.” United States v. Michigan,

424 F.3d 438, 445 (6th Cir. 2005) (citation omitted). The standards for both permissive

intervention and intervention as of right should be “broadly construed in favor of potential

intervenors.” Stupak-Thrall v. Glickman, 226 F.3d 467, 472 (6th Cir. 2000) (quotation marks

omitted).    Enforcement of the Consent Judgment, which implicates the management and

disposition of DCEH assets, shares common questions of law and fact with the claims of creditors

already party to this action. This timely application, filed within two months of the commencement

of this action, will not unduly delay or prejudice the rights of other parties. See Jansen v. City of

Cincinnati, 904 F.2d 336, 340 (6th Cir.1990); Mich. State AFL-CIO, 103 F.3d at 1245-48. The

intervention should be granted.

III.    CONCLUSION

        WHEREFORE, for the reasons stated above, the Administrator respectfully requests that

this Court issue an order permitting Administrator to intervene in this action.

 DATED: February 26, 2019                       Respectfully submitted,

                                                s/Grant J. Keating
                                                Grant J. Keating (#0079381)
                                                Richard N. Selby, II (#0059996)
                                                DWORKEN & BERNSTEIN CO., L.P.A.
                                                60 South Park Place
                                                Painesville, Ohio 44077
                                                (440) 352-3391 | (440) 352-3469 Fax
                                                Email: gkeating@dworkenlaw.com
                                                rselby@dworkenlaw.com


                                                 6
     Case: 1:19-cv-00145-DAP Doc #: 77 Filed: 02/26/19 7 of 7. PageID #: 1631




                                                 Thomas J. Perrelli (appearing pro hac vice )
                                                 Jenner & Block LLP
                                                 1099 New York Avenue, NW
                                                 Washington, DC 20001
                                                 tperrelli@jenner.com
                                                 Telephone: (202) 639-6004
                                                 Facsimile: (202) 639-6066

                                                 Brian Hauck (appearing pro hac vice)
                                                 Jenner & Block LLP
                                                 633 West 5th Street
                                                 Suite 3600
                                                 Los Angeles, CA 90071
                                                 bhauck@jenner.com
                                                 Telephone: (213) 239-2244
                                                 Facsimile: (213) 239-5199

                                                 Attorneys for Proposed Intervenor
                                                 Thomas J. Perrelli, Settlement Administrator




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2019 a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.
Parties may access this filing through the Court’s system.




                                                 s/Grant J. Keating
                                                 Grant J. Keating (#0079381)
                                                 DWORKEN & BERNSTEIN CO., L.P.A.
                                                 60 South Park Place
                                                 Painesville, Ohio 44077
                                                 Email: gkeating@dworkenlaw.com
                                                 One of the Attorneys for Proposed Intervenor
                                                 Thomas J. Perrelli, Settlement Administrator




                                                  7
